Appeal of HENRY BIRN.Birn v. CommissionerDocket No. 610.United States Board of Tax Appeals1 B.T.A. 416; 1925 BTA LEXIS 2939; January 28, 1925, decided Submitted January 20, 1925.  1925 BTA LEXIS 2939">*2939  Henry Birn, the taxpayer, in his own behalf.  W. Frank Gibbs, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  Before IVINS, KORNER, and MARQUETTE.  FINDINGS OF FACT.  During 1918 and 1919 the taxpayer was a member of the partnership of Henry Birn & Sons, the other partner being Jesse H. Birn.  The taxpayer's income-tax returns carried the business of the partnership as if it were his individual business, the distributive share of profits of Jesse H. Birn being treated as salary.  The taxpayer's returns showed the details of the business as required by the return blanks and indicated net income for 1918 of $2,742.74 and a net loss for 1919 of $9,732.73.  A revenue agent examined the taxpayer's books in 1924, but at that time the general ledger had been destroyed, although the other books were extant and were examined by the revenue agent.  The revenue agent prepared amended returns under the provisions of R.S. 3176, which the taxpayer refused to sign, and in which he computed net income by applying a ratio to gross sales.  In the light of these amended returns the Commissioner determined a deficiency in tax against the taxpayer for 19181925 BTA LEXIS 2939">*2940  of $261.38, and for 1919 of $277.59, from which the taxpayer appealed to this Board.  DECISION.  The deficiency determined by the Commissioner is disallowed.